DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because in Fig. 5, step S1, the typo error “RANSMISSION TIMING?” should be corrected to “TRANSMISSION TIMING?”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 5 are objected to because of the following informalities:
In claim 1, lines 2-3 and 4, the claim limitation “the external devices” should be changed to “the plurality of external devices” to correspond with the “plurality of external devices” set forth in line 1 of the claim.
In claim 5, lines 3-4, the claim limitation “the amounts of CO2 recovery of vehicles recovered by the vehicles” should be changed to “the amounts of CO2 recovery recovered by the vehicles and collected at the CO2 collection locations” should be changed to “the amounts of CO2 recovery recovered by the vehicles and collected at the plurality of CO2 collection locations” to correspond with the recitations set forth in lines 4-5 of claim 1, and line 2 of claim 5. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitations "the amount of CO2 recovery”, “the CO2 recovery device”. As the preceding limitations recite multiple amounts of CO2 recovery and multiple CO2 recovery devices (i.e. the recitations of “send amounts of CO2 recovery” in claim 1, line 4, and “CO2 recovery devices” in claim 1, line 5), it is not clear which of the amounts of CO2 recovery the applicant is referring, and which of the CO2 recovery devices the applicant is referring. As such, there are insufficient antecedent basis for these limitations in the claim.
Claim 2 recites the limitation “an external device is mounted in each vehicle”. It is unclear if “an external device” is referring to one external device of the plurality of external devices taught in line 1 of claim 1, or to an additional external device. Furthermore, the claimed limitation does not seem to make sense because how could “an external device” specifies only one external device be mounted in “each vehicle” specifies multiple vehicles? 
Claim 3 recites the limitation “the server is further configured to add up and manage amounts of CO2 recovery sent from the external devices individually for each vehicle”. It is not clear if the “amounts of CO2 recovery” is the amounts of CO2 recovery recovered by all vehicles or the amount of CO2 recovery recovered by individually (only one) vehicle. For examining purposes, claim 3 is interpreted as " the server is further configured to add up and manage amounts of CO2 recovery sent from an external device in a vehicle”.
Claim 3 recites the limitation “vehicles” on line 3. This is unclear to the examiner if the applicant is referring to the vehicles from line 5 of claim 1, or to additional vehicles.
Claim 4 recites the limitations “the added up amount of CO2 recovery”, which appears to indicate the amount in singular. As the preceding limitations recite “add up and manage the amounts of CO2 recovery”, which appears to indicate the amounts in plural. The scope is therefore unclear as to the requirements of the claim. As such, there is insufficient antecedent basis for these limitations in the claim.
Claim 4, line 3, recites the limitation “the vehicle”. This is unclear to the examiner to which of the vehicles in line 5 of claim 1 the applicant is referring.
Claim 4 recites the limitation “information” on line 5. This is unclear to the examiner if the applicant is referring to the information from line 2 of claim 1, or to an additional information.
Claim 5, line 3, recites the limitation “CO2 recovery devices”. This is unclear to the examiner if the applicant is referring to the CO2 recovery devices from line 5 of claim 1, or to additional CO2 recovery devices.
Claim 6 recites the limitations "the external device” and “the CO2 collection location”. As the preceding limitations recite “the external devices” (claim 5, line 2), “a plurality of CO2 collection locations” (claim 5, line 2), it is not clear which of the external devices the applicant is referring, and which of the plurality of CO2 collection locations the applicant is referring. As such, there are insufficient antecedent basis for these limitations in the claim.
Claim 7 recites the limitations “the added up amount of CO2 recovery”, which appears to indicate the added up amount of CO2 recovery in singular. As the preceding limitation, claim 6, recite “add up and manage the amounts of CO2 recovery”, which appears to indicate the amounts in plural. The scope is therefore unclear as to the requirements of the claim. As such, there is insufficient antecedent basis for these limitations in the claim. 
Claim 7, lines 3 and 5, recites the limitation “an external device of a vehicle”. This does not seem to make sense because the preceding limitation, claim 5, recites “the external devices are installed at a plurality of CO2 collection locations”, as such the vehicle does not include external device. 
Claim 7 recites the limitation “information” on lines 6 and 7. This is unclear to the examiner if the applicant is referring to the information from line 2 of claim 1, or to an additional information.
Claim 8 is rejected as being ambiguous on the statutory category of the claim. Claim 8 claims an information management method. However, the claim includes mainly components of a system such as a server, external devices, vehicles, etc. and does not specifically teach actions or steps normally included in the method claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwase et al (JP 2005327207).
	As per claim 1, Iwase teaches an information management system (1, Fig. 1) comprising a plurality of external devices (40, Fig. 1) able to send and receive information and a server (i.e. management device 60, Fig. 1) configured to be able to communicate with the external devices, wherein 
the external devices are configured so as to send amounts of CO2 recovery recovered by vehicles provided with CO2 recovery devices (i.e. collection devices 20, Fig. 1) to the server (Description: In S360, the CPU 41 transmits a data signal storing the value of the carbon dioxide recovery amount Y acquired from the IC card 13 in S330 to the management device 60), and 
the server is configured to add up and manage the amounts of CO2 recovery sent from the external devices (Description: When the processing in S450 is completed, the CPU 61 calculates the total amount of carbon dioxide collected by the user (total carbon dioxide collection amount Z) based on the updated collection history file FL (S460). Specifically, in the example of FIG. 6, the total values of Y1 to Y9 are added to calculate the total carbon dioxide recovery amount Z; In addition, according to the present embodiment, the CPU 61 of the management device 60 calculates the sum of the carbon dioxide recovery amounts Y (total carbon dioxide recovery amount Z) described in the recovery history file FL (S460)).
	As per claim 8, the claim discloses similar feature as of claim 1, and is rejected based on the same basis as claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Iwase et al (JP 2005327207).
As per claim 2 and 5, Iwase teaches the external device is configured to send amount of CO2 recovery of its vehicle recovered by the CO2 recovery device (Description: In S360, the CPU 41 transmits a data signal storing the value of the carbon dioxide recovery amount Y acquired from the IC card 13 in S330 to the management device 60). Iwase does not explicitly teach installing the external device in the vehicle or at a collection location. However, the implementation of the external device may be varied such as in a vehicle or at a collection location to facilitate obtaining amounts of CO2 recovery from the vehicle would have been obvious matter of design choice according to the design criteria requires only routine skill in the art.

As per claim 3 and 6, Iwase teaches wherein the server is further configured to add up and manage amounts of CO2 recovery sent from the external device installed in a vehicle (Description: When the processing in S450 is completed, the CPU 61 calculates the total amount of carbon dioxide collected by the user (total carbon dioxide collection amount Z) based on the updated collection history file FL (S460). Specifically, in the example of FIG. 6, the total values of Y1 to Y9 are added to calculate the total carbon dioxide recovery amount Z). Furthermore, installing the external device at a collection location instead of installing the external device in a vehicle to perform the same function of sending the amounts of CO2 recovery recovered by the vehicle to a server would have been obvious matter of design choice according to the design criteria requires only routine skill in the art.

	As per claim 4 and 7, Iwase teaches wherein the server sends the added up amount of CO2 recovery added up for a vehicle (Description: Information (carbon dioxide recovery amount Y) representing the amount of carbon dioxide recovered from the server is acquired from the registration device 40, which is the input device of the information update command signal, via the communication unit 71 (S430)), and the external device is provided with a display part displaying information inside or outside the vehicle and is further configured to display at the display part the information relating to the added up amount of CO2 recovery of its vehicle sent from the server (display unit 49, Fig.1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM NGUYEN whose telephone number is (571)272-4441. The examiner can normally be reached M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM T NGUYEN/Primary Examiner, Art Unit 2456